                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA                           CRIMINAL ACTION

                         V.

 FRISCA BOEDIARTO
                                                    No. 19-696-1
                                                                                 F   .,.lf
                                                                                    -t. ~
                                                                                              I   _,, ""'
                                                                                            ' ; - ·1
                                                                                              .....-~
                                                                                                        ·1

                                                                                 MAR 12 2020
                                        ORDER                                -~1c~f:.¾l4,.~ ~
       Upon independent review of the Report and Recommendation of U.S. M~istrate            JJctg~ ~
Timothy R. Rice, and the transcript of the guilty plea proceedings, it is ORDERED that the

Report and Recommendation is APPROVED and ADOPTED. I accept the guilty plea of Frisca

Boediarto entered on March 6, 2020. Sentence will be imposed on April 15, 2020, at 9:30 A.M.

in Courtroom 14B.


                                            BY THE COURT:
